MEMORANDUM OPINION OF THE COURT
PER CURIAM.
The facts and procedural background of this case are familiar to the parties. After a bench trial, the District Court properly held for GPU Services. In its 47-page Opinion, the District Court correctly concluded that GPU Services did not breach its contractual obligations to Cargill-Alliant. Therefore, Appellant cannot recover from Appellee for its alleged loss of $2.3 million. We have considered all of Appellant’s arguments and find no ground to reverse.
The Order of the District Court is AFFIRMED.